Citation Nr: 0921073	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  03-21 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, 
including as secondary to the service-connected PTSD.

3.  Entitlement to service connection for coronary heart 
disease, including as secondary to the service-connected 
PTSD.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the military from 
December 1964 to December 1966.

This appeal to the Board of Veterans' Appeals (Board) is from 
July 2002 and June 2006 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  Jurisdiction over the claims was subsequently 
transferred to the RO in Nashville, Tennessee, and that 
office forwarded the appeal to the Board.  As support for his 
claims, the Veteran testified at a hearing at the RO in 
November 2004 before a local Decision Review Officer.  

The July 2002 rating decision at issue granted the Veteran's 
claim for service connection for PTSD and assigned an initial 
10 percent rating retroactively effective from November 8, 
2001.  He appealed for a higher initial rating.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when 
a Veteran appeals his initial rating, VA must consider 
whether he is entitled to a "staged" rating to compensate him 
for times since the effective date of his award when his 
disability may have been more severe than at others).  And in 
the more recent June 2006 decision, also at issue, the RO 
increased the initial rating for his PTSD from 10 to 50 
percent with the same retroactive effective date of November 
8, 2001.  He has since continued to appeal, requesting an 
even higher rating.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993) (A Veteran is presumed to be seeking the highest 
possible rating, unless he expressly indicates otherwise).  

The Board is remanding the claims for secondary heart disease 
and hypertension to the RO via the Appeals Management Center 
(AMC) for further development and consideration.




FINDING OF FACT

The Veteran's PTSD does not cause occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.

CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 50 
percent for PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.126, 4.130, 
Diagnostic Code 9411 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but that deficiencies regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in June 
2002, so before initially adjudicating his claim in 
July 2002.  The letter informed him of the evidence required 
to substantiate his initial, underlying claim for service 
connection (keeping in mind his claim arose in that context), 
and of his and VA's respective responsibilities in obtaining 
supporting evidence.  Note also that a more recent March 2006 
letter complied with Dingess by discussing the downstream 
disability rating and effective date elements of the claim.  
And of equal or even greater significance, after providing 
that additional Dingess notice, the RO went back and most 
recently readjudicated the claim in the January 2007 
supplemental statement of the case (SSOC) - including 
considering the additional evidence received in response to 
that additional notice.  See again Mayfield IV and Prickett, 
supra.  So the timing defect in the provision of that 
additional notice, as it did not precede the initial 
adjudication of the claim, has been rectified.  

Moreover, in cases, as here, where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical 
service-connection claim has been more than substantiated - 
it has been proven, thereby rendering section 5103(a) notice 
no longer required because the intended purpose of the notice 
has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 
491, 500 (2006).  Thereafter, once a notice of disagreement 
(NOD) has been filed, contesting, for example, the initial 
disability rating assigned or effective date, only the notice 
requirements for a rating decision and statement of the case 
(SOC) described within 38 U.S.C. §§ 5104 and 7105 control as 
to the further communications with the appellant, including 
as to what "evidence [is] necessary to establish a more 
favorable decision with respect to downstream elements ...." 
of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008); 
see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

And, here, the Veteran has received the required SOC 
concerning his downstream claim for a higher initial 
disability rating for his PTSD, although, as mentioned, he 
also received the additional Dingess notice followed by 
readjudication of his claim.  



VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his VA treatment records, service 
treatment records (STRs), Social Security Administration 
(SSA) records, identified private treatment records, and 
arranged for VA compensation examinations to assess the 
severity of his PTSD.  The record is inadequate and the need 
for a more contemporaneous examination occurs only when the 
evidence indicates the current rating may be incorrect.  
38 C.F.R. § 3.327(a) (2008).  Although the Veteran's 
representative asserts the need for another VA examination, 
there is no competent medical evidence demonstrating that his 
PTSD symptomatology has worsened since the last VA PTSD 
examination, in May 2006.  Consequently, another examination 
to evaluate the severity of his PTSD is not warranted because 
there is sufficient evidence, already of record, to fairly 
decide this claim insofar as assessing the severity of the 
condition.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 
7 Vet. App. 517, 526 (1995).  

II.  Entitlement to an Initial Rating Higher than 50 Percent 
for PTSD

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, of the General Rating Formula for 
Mental Disorders.  He asserts that his PTSD is more severe 
than 50-percent disabling because he has suicidal ideation, 
difficulty establishing relationships, and social isolation 
on account of people stating "he [doesn't] make any sense."  

Since, as mentioned, the Veteran's claim arises from his 
disagreement with the initial rating assigned following the 
grant of service connection, some discussion of the Fenderson 
case is warranted.  Fenderson v. West, 12 Vet. App. 119, 125-
126 (1999).  In Fenderson, the Court noted the distinction 
between a new claim for an increased evaluation of a service-
connected disability and a case, as here, in which the 
Veteran expresses dissatisfaction with the assignment of an 
initial disability evaluation where the disability in 
question has just been service connected.  In the former 
situation, the Court held in Francisco v. Brown, 7 Vet. App. 
55, 58 (1994), that the current level of disability is of 
primary importance.  In the Fenderson scenario, however, 
where, as here, the Veteran has expressed dissatisfaction 
with the assignment of an initial rating, VA must assess the 
level of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim - a 
practice known as "staged rating."  Fenderson, 
12 Vet. App. 125-126.  The Board also notes, parenthetically, 
that the Court has since extended this practice of 
considering whether a "staged" rating is warranted to even 
the traditional increased rating claims because this is a 
necessary part of determining even the current or present 
level of disability.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If a Veteran has an unlisted 
disability, it will be rated under a disease or injury 
closely related by functions affected, symptomatology, and 
anatomical location.  38 C.F.R. § 4.20; see 38 C.F.R. § 4.27 
(providing specific means of listing diagnostic code for 
unlisted disease or injury).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.  



Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Mental disorders are evaluated under a general rating 
formula, 38 C.F.R. § 4.130.  The fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) provides guidance for 
the nomenclature employed in 38 C.F.R. § 4.130.  

When evaluating a mental disorder, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

As provided by the VA Schedule for Rating Disabilities, a 50 
percent rating is appropriate for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  



The next higher rating of 70 percent rating requires 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships.  Id.

The maximum 100 percent rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.  

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 
38 C.F.R. § 4.130.

In determining whether the Veteran meets the criteria for an 
increased rating, the Board must consider whether he has 
deficiencies in most of the following areas:  work, school, 
family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  



In evaluating the evidence, the Board has also considered 
various Global Assessment of Functioning (GAF) scores 
contained in the DSM-IV, which clinicians have assigned.  A 
GAF score is a scaled rating reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See generally 
38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

GAF scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  DSM-IV at 
46-47.  See 38 C.F.R. § 4.130.

A GAF score of 41-50 indicates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  DSM-IV at 46-47.  

A score of 51-60 indicates "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
co-workers)."  DSM-IV at 46-47.  

A score of 61-70 indicates "[s]ome mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  DSM-IV at 46-47.  

Here, the most pertinent medical findings assessing the 
severity of the Veteran's PTSD, especially during the period 
of the appeal, are the June 2002 and May 2006 VA compensation 
examinations.  The June 2002 VA PTSD examination diagnosed 
him with "mild" PTSD.  Objective findings were that he had 
euthymic mood; angry affect and irritable; spontaneous, 
coherent and relevant speech; no signs of psychosis; no 
suicidal or homicidal ideation; alert and oriented; no 
cognitive impairment; and fair insight and judgment.  He 
denied depression, or feeling anxious or panicky.  The June 
2002 VA examiner opined that the Veteran has some difficulty 
in social situations, but is living by himself and taking 
care of himself, as he appeared to be temporarily separated 
from his wife.  

The more recent May 2006 VA compensation examination 
clarified that he is still married (for nearly 40 years now), 
lives with his wife, and maintains ongoing contact with his 
four adult children and grandchildren, and some of his 
siblings.  He is retired from his position as an underground 
cable splicer, which was his occupation for 19 years.  He 
also reported no significant worsening of his condition since 
the prior VA PTSD examination.  However, he did have minor 
bouts of depressed mood and anxiety and occasional PTSD 
flashbacks.  Objectively, he was cooperative, alert and 
oriented, looked his age, satisfactory hygiene, pleasant 
facial expression, erect posture, normal gait, normal motor 
activity.  There was no indication of circumstantial, 
circumlocutory, or stereotyped speech (speech was spontaneous 
and progressed unremarkably); no panic attacks more than once 
a week; no difficulty in understanding complex commands (fair 
concentration and insight good, but some trouble with serial 
threes); no impairment of short and long-term memory (his 
memory was largely unimpaired); and no indication of impaired 
judgment (normal perception and judgment good ).  He also had 
appropriate affect.  As well, there was no evidence of 
psychotic symptoms, such as delusions, paranoia, or 
hallucinations; and no current suicidal or homicidal 
ideation.  Indeed, the examiner stated that suicidal risk 
appears nonexistent at the time and that the Veteran's PTSD 
seemed to have improved (as opposed to gotten worse).



A review of the objective findings in the medical records, 
including VA PTSD examinations and VA and private treatment 
records, does not indicate the Veteran meets the requirements 
for the higher 70 percent rating.  He simply does not have 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  For instance, although he has been 
unemployed since 2001 or thereabouts, he does not contend, 
and the medical and other evidence does not otherwise 
suggest, that he is unemployable due to his PTSD 
symptomatology.  Rather, he testified that he stopped working 
because of problems with his back, not on account of his 
PTSD.  And his SSA records also fail to show that his PTSD, 
in particular, is interfering with his employability, instead 
noting primary disabilities of bladder cancer, alcohol abuse, 
back problems, heart disease, and affective and adjustment 
disorders.  

The Board also points out that the GAF scores assigned by the 
June 2002 and May 2006 VA compensation examiners were quite 
high, at 65 and 70, respectively.  Rather than indicating a 
condition that is worsening, these scores reflect at most 
"mild" symptoms (e.g., depressed mood) or some difficulty 
in social, occupational, or school functioning, but that he 
is generally functioning pretty well, with some meaningful 
interpersonal relationships.  DSM-IV at 46-47.  Indeed, 
despite the increase in the initial rating from 10 to 50 
percent, the May 2006 VA compensation examiner indicated the 
Veteran's PTSD seemed to have improved (as opposed to gotten 
worse), presumably in comparison to when earlier examined for 
VA compensation purposes in June 2002.

Overall, the Veteran does not exhibit the type, frequency and 
severity of symptoms required for a higher rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding that 
the factors listed in the rating formula are examples of 
conditions that warrant a particular rating and are used to 
help differentiate between the different evaluation levels).  
Consequently, his psychiatric symptoms and level of 
occupational and social impairment are more than adequately 
contemplated by the 50 percent rating already assigned.  
38 C.F.R. § 4.1.  Absent evidence of more symptoms indicating 
a higher severity of psychiatric dysfunction, the Board finds 
the evidence is against an initial disability rating greater 
than 50 percent for his PTSD.  38 C.F.R. § 4.3.  

Moreover, since the Veteran's PTSD has never been more than 
50-percent disabling at any time since November 8, 2001, the 
effective date of service connection for this condition, the 
Board cannot "stage" this rating.  Fenderson, 12 Vet. App 
at 125-26.  
As the preponderance of the evidence is against his claim for 
an initial disability rating higher than 50 percent for his 
PTSD, the "benefit-of-the-doubt" rule is inapplicable, and 
the Board must deny his claim.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1) (2008).  See also 
Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds no 
evidence that the Veteran's PTSD has markedly interfered with 
his ability to work, meaning above and beyond that 
contemplated by his 50 percent schedular rating.  See 
38 C.F.R. § 4.1, indicating that, generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  As explained, the 
reason he is no longer working has nothing to do with the 
severity of his PTSD.  Furthermore, there is no evidence of 
any other exceptional or unusual circumstances, such as 
frequent hospitalizations, to suggest he is not adequately 
compensated for this disability by the regular rating 
schedule.  His evaluation and treatment has been primarily on 
an outpatient basis, not as an inpatient.  See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

The claim for an initial disability rating higher than 50 
percent for PTSD is denied.


REMAND

Before addressing the remaining claims on appeal for 
secondary hypertension and coronary artery (i.e., heart) 
disease, the Board finds that additional development of these 
claims is required.

The Veteran's sole theory of his entitlement to service 
connection for these conditions is that they are secondary to 
his already service-connected PTSD.  Therefore, the Board 
need not further address the alternative possibilities of 
either direct or presumptive service connection for these 
conditions, as the Veteran is not alleging these alternative 
theories of entitlement.  Szemraj v. Principi, 357 F.3d 1370, 
1371 (Fed. Cir. 2004) (all theories of entitlement, direct 
and secondary, must ordinarily be considered when determining 
service connection).  

Secondary service connection may be granted for disability 
that is proximately due to, the result of, or chronically 
aggravated by a service-connected condition.  
38 C.F.R. § 3.310(a) and (b) (2008).  Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  See, too, Wallin v. West, 11 Vet. 
App. 509, 512 (1998) and Velez v. West, 11 Vet. App. 148, 158 
(1998).  

Although the January 2005 VA compensation examination found 
there was no evidence of hypertension from his review of the 
medical records on CPRS, the more recent medical evidence 
shows the Veteran does indeed have a diagnosis of 
hypertension.  So there is no longer any dispute as to 
whether he has this claimed condition.  Indeed, a December 
2006 VA treatment record notes this diagnosis.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service 
connection presupposes a current diagnosis of the condition 
claimed, to at least confirm the Veteran has it; without this 
minimum level of proof, there is no valid claim).

There also is no disputing the Veteran has coronary artery 
disease, as this, too, is confirmed by his VA and private 
treatment records.

There is also some suggestion these conditions may be 
associated with the Veteran's service-connected PTSD, on the 
claimed secondary basis, but insufficient competent medical 
evidence on file for the Board to make a sufficiently 
definitive determination in this regard.  The January 2005 VA 
heart examination resulted in an opinion that it is unlikely 
the Veteran's heart disease was caused by his PTSD.  
Unfortunately, the examiner's statements regarding the 
possibility of aggravation, as another possible means of 
service connecting the heart disease secondary to the PTSD, 
need clarification.  It appears the January 2005 VA examiner 
provided statements both supporting and opposing the notion 
of aggravation of the heart disease by the service-connected 
PTSD.  On the one hand, the VA examiner stated there is 
scientific literature of a possible link of PTSD to heart 
disease, but that it is unknown whether patients with PTSD 
have an increased risk of coronary artery disease.  The 
examiner then added that the Veteran has several risk factors 
that are known to increase the risk of coronary artery 
disease, such as male gender and age, hyperlipidemia, 
alcohol, tobacco and drug abuse.  

The examiner did not provide any opinion regarding the 
Veteran's claimed hypertension, in terms of whether it, too, 
is secondary to the PTSD, having instead concluded the 
Veteran did not have hypertension (so, obviously, no means of 
relating this non-existent condition to his PTSD).  But, as 
mentioned, there is more recently dated evidence confirming 
he has hypertension.  Consequently, medical comment is needed 
on the possibility of any linkage between the hypertension 
and PTSD.  

Based on this evidence and the Court's decision in McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), a VA medical 
examination and opinion are needed to clarify the nature and 
etiology of the Veteran's current hypertension and 
coronary artery disease.  38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4)(i); Charles v. Principi, 16 Vet. App. 
370, 374-75 (2002).  Specifically, a VA medical examination 
and opinion are needed to determine whether the hypertension 
and coronary artery disease are secondary to the PTSD - that 
is, proximately due to, the result of, or chronically 
aggravated by the PTSD.  38 C.F.R. § 3.310(a) and (b); Allen 
v. Brown, 7 Vet. App. 439 (1995); McQueen v. West, 13 Vet. 
App. 237 (1999).

Accordingly, these remaining claims for hypertension and 
coronary artery disease are REMANDED for the following 
additional development and consideration:  

1.	Have the Veteran undergo another VA 
compensation examination to determine the 
nature and etiology of his current 
hypertension and coronary artery disease - 
but specifically in terms of whether it is at 
least as likely as not (i.e., 50 percent or 
more probable) that either or both of these 
conditions are secondary to his service-
connected PTSD, meaning proximately due to, 
the result of, or chronically aggravated by 
the PTSD.

The Veteran is hereby advised that failure to 
report for this scheduled VA examination, 
without good cause, may have adverse 
consequences on his claims.

The examination should include any necessary 
diagnostic testing or evaluation needed to 
make these important determinations.

And the claims file, including a complete copy 
of this remand, must be made available for 
review of the Veteran's pertinent medical 
history.  

Inform the designated examiner that the term 
"at least as likely as not" does not mean 
merely within the realm of medical 
possibility, rather that the weight of medical 
evidence both for and against a conclusion 
such as causation is so evenly divided that it 
is as medically sound to find in favor of that 
conclusion as it is to find against it.  The 
examiner should discuss the rationale of the 
opinion, whether favorable or unfavorable, 
based on the findings on examination and 
information obtained from review of the 
record.

2.	Then readjudicate the claims for 
hypertension and coronary artery disease, 
secondary to the PTSD, in light of the 
additional evidence.  If these claims are not 
granted to the Veteran's satisfaction, send 
him a SSOC and give him an opportunity to 
respond to it before returning the file to the 
Board for further appellate consideration of 
these remaining claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West 2002 and Supp. 2007).  



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 Department of Veterans Affairs


